Citation Nr: 0517605	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  02-06 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

The veteran had active service from December 1966 to October 
1968.  The veteran served in Vietnam and was awarded the 
Purple Heart.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

Procedural history

In January 2001, the RO received the veteran's claim of 
entitlement to TDIU.  In a December 2001 rating decision, the 
RO denied the claim.  The veteran disagreed with the December 
2001 rating decision and the appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in June 2002.  

In June 2004, the Board remanded this case for further 
evidentiary development.  In April 2005, the VA Appeals 
Management Center (AMC) issued a supplemental statement of 
the case (SSOC) which continued to deny the veteran's claim.  

Issues not on appeal

In a June 2005 informal hearing, the veteran's representative 
stated "[t]here is also an inferred claim to post-traumatic 
stress disorder . . . not developed by the RO."  However, a 
review of the claim file reveals that, in a February 2004 
rating decision, the RO denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The veteran did not appeal that decision.  
[A June 2004 informal hearing presentation, received within 
the appeal period, did not mention PTSD or the February 2004 
denial.]  Accordingly, the veteran's PTSD claim has, in fact, 
been finally decided.  See 38 C.F.R. § 20.1103 (2004).  

The Board also notes that, in a January 2003 rating decision, 
the RO denied service connection for a cardiovascular 
disorder.  The veteran did not appeal that decision.  

Accordingly, those issues are not within the Board's 
jurisdiction. 

For reasons discussed below, this appeal is again REMANDED to 
the RO via the AMC in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


REMAND

In the Introduction section of the June 2004 remand, the 
Board referred to the agency of original jurisdiction (AOJ) a 
claim of entitlement to a compensable disability rating for 
scars associated with the veteran's service-connected gunshot 
and shell fragment wounds of the lower extremities.  
Furthermore, in the REMAND section, the Board included a 
specific instruction that the RO take appropriate action on 
any additional claims raised by the veteran.  It does not 
appear that the AOJ in fact took any action on, or even 
acknowledged, the claim prior to returning the case to the 
Board.  

The United States Court of Appeals for Veterans Claims has 
held that RO compliance with a remand is not discretionary, 
and that if the RO fails to comply with the terms of a 
remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is again REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

VBA should take any action deemed 
appropriate to address the veteran's 
claim of entitlement to a separate 
compensable rating for scarring 
associated with his service-connected 
gunshot and shell fragment wounds of the 
right and left lower extremities.  
?	If VBA determines that a claim has 
been properly raised and may be 
adjudicated, a decision addressing 
such claim should be issued, and a 
copy associated with the claim 
folder.  The appealed claim of 
entitlement to TDIU should then be 
readjudicated.  If the TDIU claim 
remains denied, VBA should issue a 
supplemental statement of the case 
addressing that issue.  
?	If VBA determines that a claim of 
entitlement to a separate 
compensable rating for scarring 
associated with the service 
connected gunshot and shell fragment 
wounds of the right and left lower 
extremities has not been properly 
raised or for any reason may not be 
adjudicated, it should document its 
conclusion in the claim file.  

Thereafter, the case should be returned 
to the Board for further appellate 
review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



